COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         John Laurie Bush, Jr. v. The State of Texas

Appellate case number:       01-18-00357-CR

Trial court case number:     221956

Trial court:                 County Court at Law No. 1 of Fort Bend County

       The clerk’s record was filed on May 21, 2018. Because appellant did not pay for
the reporter’s record, we notified appellant on January 24, 2019 that we would consider
and decide the issues or points that do not require a reporter’s record for a decision. We
thus ordered appellant’s brief to be filed by February 25, 2019. On March 13, 2019, we
notified appellant that this case would be abated for a hearing pursuant to Texas Rule of
Appellate Procedure 38.8(b) if a motion for extension along with appellant’s brief was not
filed within 10 days. Nevertheless, appellant’s counsel, Jeff Purvis, has not filed a brief
on appellant’s behalf.

       We therefore abate the appeal and remand for the trial court to immediately conduct
a hearing at which a representative of the Fort Bend County District Attorney’s Office and
appellant’s counsel, Jeff Purvis, shall be present. TEX. R. APP. 38.8(b)(2). Appellant shall
also be present for the hearing in person or, if appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.1




1      Any such teleconference must use a closed-circuit video teleconferencing system
       that provides for a simultaneous compressed full motion video and interactive
       communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and
       his counsel shall be able to communicate privately without being recorded or heard
       by the trial court or the attorney representing the State.
       The trial court shall have a court reporter record the hearing. The trial court is
directed to:

       (1) make a finding on whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether counsel Jeff
           Purvis has abandoned the appeal;
       (3) if counsel Jeff Purvis has not abandoned the appeal:
              a.     inquire of counsel the reasons, if any, that he has failed to file a brief
                     on appellant’s behalf; and
              b.     set a date certain when appellant’s brief is due, regardless of whether
                     this Court has yet reinstated the appeal and no later than 30 days from
                     the date of the hearing;
       (4) if Jeff Purvis has abandoned this appeal, enter a written order relieving Jeff
           Purvis of his duties as appellant’s counsel, including in the order the basis for
           the finding of abandonment, determine whether appellant is indigent, and:
              a.     if appellant is now indigent, appoint substitute appellate counsel at no
                     expense to appellant;
              b.     if appellant is not indigent, admonish appellant of the dangers and
                     disadvantages of self-representation, and:
                      i. determine whether appellant is knowingly and intelligently
                         waiving his right to counsel and, if so, obtain a written waiver of
                         the right to counsel and set a date certain when appellant’s brief is
                         due, regardless of whether this Court has yet reinstated the appeal
                         and no later than 30 days from the date of the hearing; or,
                     ii. if appellant does not wish to proceed pro se, provide a deadline by
                         which appellant must hire an attorney;
       (5) make any other findings and recommendations the trial court deems
           appropriate; and
       (6) enter written findings of fact, conclusions of law, and recommendations as to
           these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (d)(1), (f); TEX. R. APP. P. 38.8(b);
Gonzalez v. State, 117 S.W.3d 831, 837 (Tex. Crim. App. 2003) (stating that presumption
in favor of right to choice of counsel may be overridden by other factors relating to fair and
orderly administration of justice); Webb v. State, 533 S.W.2d 780, 784, 785 (Tex. Crim.
App. 1976) (stating that criminal defendant may not manipulate right to choose counsel so
as to interfere with fair administration of justice; “The trial court should therefore admonish
an accused who desires to represent himself regarding the wisdom and practical
consequences of that choice.”); Carter v. State, No. 01-95-00977-CR, 1997 WL 184385,
*1 (Tex. App.—Houston [1st Dist.] April 17, 1997, pet. ref’d) (not designated for
publication) (“Thus, the public interest in the fair and orderly administration of justice may
be greater than an accused’s right to have counsel of his own choice.”); cf. TEX. CODE
CRIM. PROC. ANN. art. 1.051(g) (requiring trial court to advise defendant of dangers and
disadvantages of self-representation prior to proceeding to trial), 26.04(j)(2) (authorizing
trial court to order appointed counsel to withdraw after finding of good cause is entered on
record).

        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings and recommendations with this Court within 30 days of the date of
this order. The court reporter is directed to file the reporter’s record of the hearing within
30 days of the date of this order. If the hearing is conducted by video teleconference, a
certified video recording of the hearing shall also be filed in this Court within 30 days of
the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record are filed in this Court. The court coordinator of the
trial court shall set a hearing date and notify the parties and the Clerk of this Court of such
date.

       It is so ORDERED.



Judge’s signature: __Chief Justice Sherry Radack____
                    Acting individually  Acting for the Court

Date: _April 30, 2019__